Citation Nr: 1440549	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a claimed right ankle disorder.  

2.  Entitlement to service connection for a claimed right foot condition, to include as secondary to a right ankle disability.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1973 to October 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2010 and January 2011 rating decisions issued by the RO.  

A review of the Virtual VA and VBMS electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Before addressing the merits of the claims of service connection on appeal, the Board finds that additional development of the evidence is required.

It appears that a portion of the Veteran's service treatment records are either missing or have not yet been associated with the claims file.  It was noted that there was no information as to where the service treatment records were located or if they still exist.   

The only service treatment records of record are the Veteran's enlistment examination and the records from a hospital in Nuremberg, Germany from 1976 pertaining to treatment rendered for hepatitis C that were specifically requested by the RO during the pendency of this appeal.  

The Veteran also alleges that certain relevant service treatment records are missing.  Specifically, he contends that he received treatment for a right ankle injury in Grafenwoehr, Germany in 1973.  

The RO attempted to obtain records from 1974 at the US Army Garrison Grafenwoehr, Germany.  A response was received in October 2010 that provided "NPRC index of retired O/P records [did] not list the requested facility."  

Subsequently, the Veteran indicated that the records could also be stored at the Bindlach, Germany, Christensen Barracks.  There is no indication in the claims file that further attempts have been made to locate the missing service treatment records.  

VA is required to obtain the Veteran's service treatment records or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002). 

When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013). 

When service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Thus, a remand is required to obtain any outstanding service treatment records.  If these records are unavailable or no longer exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and the Veteran must be informed that he can submit additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action to contact the NPRC or any other location deemed appropriate in order to attempt to secure other the Veteran's service treatment records.  

The RO should specifically attempt to obtain treatment records from Germany from 1973 through 1975 referable to the Veteran's right ankle that could be from the Christensen Barracks in Bindlach, Germany.  

If the service treatment records are unavailable or no longer exist, a negative response to that effect is required and should be documented in the file.

2.  If there are service treatment records that have been destroyed or are missing the RO should: 

(a) Inform the Veteran that certain service treatment records may be missing or destroyed;

(b) Ask the Veteran to send any service treatment records he has in his possession;

(c) Inform the Veteran that he can submit "alternative" sources in place of any missing service treatment records pursuant to VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b; 

(d) Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

3.  After completing all indicated development, the RO should then readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



